per curiam:
La Diócesis de Mayagüez de la Iglesia Cató-lica Apostólica Romana (en adelante la Diócesis) acude ante nos mediante una solicitud de un auto de certiorari, en la que nos pide que revisemos la Resolución del Tribunal de Circuito de Apelaciones, Circuito Regional I (en ade-lante el Tribunal de Circuito), que desestimó por falta de jurisdicción un recurso de revisión de una resolución de la Junta de Planificación de Puerto Rico (en adelante la Junta). A continuación los hechos pertinentes.
h-i
En 1989 el Colegio de Ingenieros y Agrimensores de Puerto Rico (en adelante el Colegio) presentó una Consulta de Ubicación y Uso (en adelante la Consulta) ante la Junta para la construcción de una casa capitular en una finca de su propiedad ubicada en una zona residencial de Mayagüez. La Diócesis se opuso oportunamente a ésta. El *47320 de diciembre de 1995, la Junta emitió una resolución para aprobar la Consulta. Oportunamente, la Diócesis pre-sentó una moción de reconsideración.
El 29 de enero de 1997, la Junta emitió y notificó otra resolución, la cual, en lo pertinente, dispone como sigue:
Tomando en consideración lo anteriormente expuesto en vir-tud de las disposiciones de las leyes, reglamentos y normas de planificación vigentes, esta Junta de Planificación de Puerto Rico, mediante la Presente Extensión, DECLARA NO HA LU-GAR la solicitud a la Consulta Número 89-29-1859-JPU para la ubicación de un proyecto institucional en el Barrio Miradero de Mayagüez.
DISPONIÉNDOSE que si el promovente de la solicitud de reconsideración no está de acuerdo con lo aquí resuelto, puede entablar recurso de revisión ante el Tribunal Superior de Puerto Rico, Sala de San Juan o la Sala cuya jurisdicción corresponda al lugar donde está ubicado el proyecto, dentro del término de treinta (30) días contados a partir de la fecha del archivo en autos de copia de la notificación de esta Resolución. (Énfasis suplido.) Apéndice, págs. 112-113.
Al recibir esta resolución,(1) la Diócesis entendió que la Junta había denegado su petición de reconsideración para reafirmar la Consulta otorgada al Colegio, por lo que el 28 de febrero de 1997 presentó un recurso de revisión ante el *474Tribunal de Circuito.(2) Dicha presentación, sin embargo, no la notificó a las demás partes en el pleito ni a la Junta hasta el lunes siguiente, 3 de marzo de 1997, más de treinta y tres (33) días después de haberse archivado en autos copia de la notificación de la resolución.
Oportunamente, el Colegio presentó su oposición a la expedición del recurso de revisión, en la que adujo que el tribunal carecía de jurisdicción porque la Diócesis incum-plió con el requisito de notificación a las partes dentro del término jurisdiccional dispuesto por ley. A ello la Diócesis contestó que la jurisprudencia citada por el Colegio en apoyo de su posición no aplica a los hechos de este caso, porque éstos tienen su marco de referencia en unas leyes que sólo exigen la notificación mediante correo ordinario. Aquí, por el contrario, el Reglamento del Tribunal de Cir-cuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, exige que la notificación se haga por correo certificado con acuse de recibo. “Existe, por lo tanto, no solo el factor del costo adi-cional del proceso, si no también el tiempo adicional que conlleva el proceso mismo de la tramitación de esta notifi-cación en el correo de los Estados Unidos.” Apéndice a la petición de certiorari (Moción sobre oposición a la expedi-ción de auto de revisión), pág. 99. En consecuencia, alegan que no es de aplicación el concepto estricto de falta de ju-risdicción por defectos en la notificación.
El Tribunal de Circuito, mediante resolución dictada el 2 de mayo de 1997, desestimó el recurso, dándole la razón al Colegio. De esta determinación acude ahora ante nos la Diócesis con un nuevo argumento. Plantea que el apercibi-miento de que por ley la Junta tenía que incluir en su denegatoria de la moción de reconsideración los preceptos de ley vigentes a la fecha de la decisión, y tenía que indi-carle que el foro con jurisdicción para la revisión judicial lo *475era el Tribunal de Circuito de Apelaciones. Petición de cer-tiorari, pág. 7. Al habérsele indicado erróneamente que el foro con jurisdicción era el Tribunal Superior, el apercibi-miento no cumplió con las exigencias legales. En conse-cuencia, el término para presentar el recurso de revisión ni siquiera había comenzado a transcurrir cuando se notificó el recurso de revisión.
Veamos por qué no tiene razón la parte recurrente.
HH
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988, según enmendada por la Ley Núm. 247 de 25 de diciembre de 1995 (3 L.P.R.A. see. 2101 et seq.) establece el procedimiento que se ha de seguir para la revisión de órdenes, resoluciones y providencias dictadas por las agencias o los funcionarios administrativos del Estado Libre Asociado de Puerto Rico. En virtud de dicha ley, una parte que haya sido afectada adversamente por una orden o resolución y que haya agotado todos los remedios administrativos disponibles, podrá presentar una solicitud de revisión ante el Tribunal de Circuito dentro de un término de treinta (30) días. La parte así afectada también deberá notificar la presentación de su recurso de revisión a la agencia pertinente y a todas las demás partes dentro del mismo término. Este es un requisito jurisdiccional, cuyo incumplimiento privará de jurisdicción al foro apelativo. 3 L.P.R.A. see. 2172; Regla 58(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap.XXII-A; Ortiz v. A.R.Pe., 146 D.P.R. 720 (1998); Const. I. Meléndez, S.E. v. A.C., 146 D.P.R. 743 (1998); Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635 (1991).
Ahora bien, ¿cuándo es que comienza a transcurrir el término para presentar y notificar el recurso de revisión *476ante el Tribunal de Circuito? El cuarto párrafo de la See. 3.14 de la L.P.A.U., 3 L.P.R.A. see. 2164, nos ofrece la res-puesta a dicha pregunta. Éste dispone, en lo pertinente:
La orden o resolución advertirá el derecho de solicitar la re-consideración o revisión de la misma, con expresión de los tér-minos correspondientes. Cumplido este requisito comenzarán a correr dichos términos.
Del texto transcrito se desprende que una orden o resolución debe cumplir con dos (2) requisitos para que comience a transcurrir el término para solicitar su revisión. Primero, la orden o resolución debe expresar los términos para solicitar la revisión. Esto se cumple simplemente con incluir en la orden o resolución la fecha en que se archivó en autos copia de su notificación e informar a las partes que a partir de dicha fecha tendrán treinta (30) días para solicitar la revisión.
En el caso de autos este requisito se cumplió.
Segundo, para que comience a transcurrir el término, la orden o resolución debe advertir a las partes, en particular a la perjudicada, del derecho que tiene a solicitar su revisión. Esto conlleva únicamente que le informe que le asiste este derecho, sin necesidad de expresarle el foro al cual debe acudir, salvo que la ley habilitadora o un reglamento de la agencia provea expresamente que la notificación tiene que indicar también el foro para presentar el recurso de revisión judicial. No obstante, si la agencia opta por ofrecer esta información adicional e indica un foro erróneo, la parte que no logre perfeccionar su recurso a tiempo, precisamente porque acudió erróneamente al foro que se le indicó por la agencia, podrá presentar esta circunstancia como defensa para justificar su error.
Así lo establecimos en Carabarín et al. v. A.R.P.E., 132 D.P.R. 938 (1993), resolvimos que un error en la resolución en cuanto al foro al cual las partes debían acudir para so-licitar la revisión de una decisión de la Administración de *477Reglamentos y Permisos impedía que se desestimara un recurso de revisión por no haber sido presentado en el foro con jurisdicción dentro del término correspondiente. Ex-presamos:
Resolver en contrario sería permitirle a A.R.Pe. el benefi-ciarse de sus actuaciones induciendo a error a los peticionarios, quienes confrontados con una disposición de ley —de la cual no surgía de forma diáfana cuál es el foro con jurisdicción para entender en la revisión de las determinaciones de la agencia — , optaron por acudir al foro que se les notificó que debían acudir. El principio de derecho que ordena proceder de buena fe en la vida jurídica impide que A.R.P.E. se beneficie al actuar en contra de sus propios actos. (Escolio omitido y énfasis en el original.) Carabarín et al. v. A.R.P.E., supra, pág. 959.
Obsérvese que los hechos que dieron lugar a la decisión que comentamos se distinguen sustancialmente de los he-chos del caso de marras. Aunque en ambos casos la resolu-ción recurrida era errónea al indicar equivocadamente a la parte perdidosa el foro al cual debía presentar su recurso de revisión, en el caso citado ese error fue lo que impidió que se perfeccionara el recurso de revisión. En dicho caso el recurso, aunque se presentó y se notificó a las demás partes a tiempo, fue presentado en un foro que carecía de jurisdicción debido a que el recurrente optó por seguir las directrices dadas en la resolución en una situación en la que el estado de derecho no establecía claramente cuál era el foro apropiado. Ante estos hechos no podíamos en justi-cia, como indicamos en la opinión citada, desestimar el re-curso de revisión. Mucho menos cuando el estado de dere-cho era confuso y la recurrente confío en la agencia que, por razón de su experiencia y especialización en el campo, debía saber cuál era el foro apropiado.
En el caso de autos, por el contrario, el error cometido en la resolución recurrida no tuvo consecuencias procesales para la recurrente porque el recurso fue correctamente presentado en el foro apropiado dentro del término dispuesto. El problema es que su presentación no fue noti-*478ficada a las demás partes dentro del plazo para hacerlo. De ninguna manera podemos concluir que esta omisión se de-bió al error en la resolución recurrida.
Por otro lado, la Regla 58(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, dispone, en su parte pertinente, a este recurso, lo siguiente:
(B) La parte recurrente notificará el escrito inicial de revi-sión a los(las) abogados(as) de récord del trámite administra-tivo o, en su defecto, a las partes, así como a la agencia o al funcionario administrativo de cuyo dictamen se recurre, dentro del término para presentar el recurso.
Efectuará la notificación por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal por empresa privada con acuse de recibo. La parte peticionaria cer-tificará el hecho de la notificación en el propio recurso de revi-sión ....
El escrito inicial de revisión en este caso fue presentado en el foro apropiado oportunamente el 28 de febrero de 1997. En éste certificó el abogado de la recurrente el
[hjaber enviado copia de este escrito por correo certificado al Lie. Efrén B. Lugo Pérez, Abogado de la Junta de Planificación, Apartado 41119, Estación Minillas, Centro Gubernamental Mi-nillas, Santurce, Puerto Rico 00940, al Lie. Carlos J. Quilin-chini, Oliver Medina & Gorbea, Edificio Esquire, Suite 300, Avenida Ponce de León, Hato Rey, Puerto Rico 00919, abogado del Colegio de Ingenieros y al Lie. Celedonio Médin Lozada, Apartado 1034, Mayagüez, Puerto Rico 00681. (Énfasis suplido.) Apéndice, pág. 26.
Dicha certificación fue suscrita el día antes de haberse presentado el recurso ante el Tribunal de Circuito; sin embargo, el depósito en el correo de la copia del recurso fue hecho el día laborable siguiente al de su presentación. Esto es, al día laborable siguiente al de haber expirado el plazo jurisdiccional para presentar y notificar el recurso.
La parte recurrente trata de justificar su omisión insi-nuando que ninguno se debió a los costos y esfuerzos adi-cionales requeridos para hacer una notificación por correo certificado. Se nos escapa la conexión entre tal omisión y el *479requisito de que la notificación del recurso, cuando se hace por correo, tenga que ser en forma certificada con acuse de recibo.
HH l-H hH
Aplicando todo lo anterior a los hechos ante nos, resol-vemos que la Junta informó correctamente del derecho a solicitar la revisión de la resolución y del término para hacerlo. También sostenemos que a pesar de que la Junta erró al indicar el foro al cual se debía acudir para la revi-sión, no se ha demostrado en este caso que dicho error haya contribuido en forma alguna a la omisión de notificar el recurso a las partes apropiadas dentro del término juris-diccional dispuesto para ello. En consecuencia, actuó co-rrectamente el Tribunal de Circuito al desestimar este re-curso por falta de jurisdicción.
Por las razones antes expuestas, procede que se dicte sentencia en la cual se confirme la resolución dictada por el Tribunal de Circuito el 2 de mayo de 1997.
El Juez Asociado Señor Rebollo López concurrió sin opi-nión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino.

 De entrada señalamos que la resolución que estamos considerando está re-dactada en términos sumamente confusos y contradictorios. De su lectura no se puede determinar si la Junta de Planificación de Puerto Rico (en adelante la Junta) reconsideró su determinación inicial y decidió no conceder la consulta solicitada por el Colegio de Ingenieros y Agrimensores de Puerto Rico (en adelante el Colegio) o si, por el contrario, decidió no reconsiderar y afirmó su determinación inicial. Esta con-fusión se produce porque la resolución declara no ha lugar la solicitud de la Consulta de Ubicación y Uso (en adelante la Consulta) pero, a la vez, apercibe a la promovente de la solicitud de reconsideración de su derecho a solicitar revisión de la decisión. Esto no hace sentido. Si está concediendo precisamente lo que le solicitó la promo-vente de la moción de reconsideración, por qué apercibirle de su derecho a que se revise la determinación. Por otro lado, si reconsideró y decidió no conceder la Con-sulta, entonces no era a la promovente de la solicitud de reconsideración a quien tenía que advertirle de su derecho a pedir revisión, sino al Colegio.
Para efectos de nuestra intervención, partiremos de la premisa de que la reso-lución declaró sin lugar la moción de reconsideración, por lo que es la Diócesis de Mayagüez la parte que tiene interés en solicitar la revisión. No obstante, este era un punto que el Tribunal de Circuito de Apelaciones hubiera tenido que aclarar si se hubiera llegado a perfeccionar el recurso de revisión dentro del término jurisdiccional.


 El recurso lo presentó originalmente en el antiguo Tribunal Superior, Sala de Mayaguez, pero la Secretaría de dicho tribunal no lo aceptó por no ser el Tribunal Superior el tribunal con jurisdicción para ventilar el recurso.